Citation Nr: 1229944	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  10-07 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right lower extremity disorder to include as secondary to service-connected residuals of fracture of right great toe.
	
2.  Entitlement to service connection for a left lower extremity disorder to include as secondary to service-connected residuals of fracture of right great toe.

3.  Entitlement to service connection for a lumbar spine disorder to include as secondary to service-connected residuals of fracture of right great toe.

4.  Entitlement to service connection for hypertension to include as secondary to service-connected residuals of fracture of right great toe, or alternatively as a result of exposure to ionizing radiation.

5.  Entitlement to service connection for a cerebrovascular accident (stroke) to include as secondary to service-connected residuals of fracture of right great toe, or alternatively as a result of exposure to ionizing radiation.

6.  Entitlement to service connection for absence of hair on his legs as a result of exposure to ionizing radiation.  

7.  Whether new and material evidence has been received to reopen a claim for service connection for a left wrist disorder.

8.  Whether new and material evidence has been received to reopen a claim for service connection for a left hand disorder.

9.  Entitlement to an increased rating, in excess of 10 percent, for residuals of fracture of right great toe.


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to June 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned at a February 2011 Travel Board hearing at the Winston-Salem, North Carolina RO.

The Board further notes that the Veteran clearly indicated at his February 2011 Travel Board hearing that he wished to withdraw his claims for entitlement to service connection for absence of hair on his legs as a result of exposure to ionizing radiation; whether new and material evidence has been received to reopen a claim for service connection for a left wrist disorder; and whether new and material evidence has been received to reopen a claim for service connection for a left hand disorder; these issues, which were certified to the Board for review, must therefore be dismissed.

The issues of entitlement to service connection for a right lower extremity disorder to include as secondary to service-connected residuals of fracture of right great toe; entitlement to service connection for a left lower extremity disorder to include as secondary to service-connected residuals of fracture of right great toe; entitlement to service connection for a lumbar spine disorder to include as secondary to service-connected residuals of fracture of right great toe; entitlement to service connection for hypertension to include as secondary to service-connected residuals of fracture of right great toe, or alternatively as a result of exposure to ionizing radiation; entitlement to service connection for a cerebrovascular accident (stroke) to include as secondary to service-connected residuals of fracture of right great toe, or alternatively as a result of exposure to ionizing radiation; and entitlement to an increased rating, in excess of 10 percent, for residuals of fracture of right great toe are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

In February 2011, prior to promulgation of a decision in the appeal, the Veteran indicated at his Travel Board hearing that he would like to withdraw the appeals as to the issues of entitlement to service connection for absence of hair on his legs as a result of exposure to ionizing radiation; whether new and material evidence has been received to reopen a claim for service connection for a left wrist disorder; and whether new and material evidence has been received to reopen a claim for service connection for a left hand disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the issues of entitlement to service connection for absence of hair on his legs as a result of exposure to ionizing radiation; whether new and material evidence has been received to reopen a claim for service connection for a left wrist disorder; and whether new and material evidence has been received to reopen a claim for service connection for a left hand disorder, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, prior to the promulgation of a decision in the appeal, the Veteran indicated at his February 2011 Travel Board hearing, that he wanted to withdraw the issues of entitlement to service connection for absence of hair on his legs as a result of exposure to ionizing radiation; whether new and material evidence has been received to reopen a claim for service connection for a left wrist disorder; and whether new and material evidence has been received to reopen a claim for service connection for a left hand disorder.  The Board notes that the withdrawal was done during the hearing and therefore has been accepted as a withdrawal of the issues of entitlement to service connection for absence of hair on his legs as a result of exposure to ionizing radiation; whether new and material evidence has been received to reopen a claim for service connection for a left wrist disorder; and whether new and material evidence has been received to reopen a claim for service connection for a left hand disorder, currently on appeal.  See 38 C.F.R § 20.204; see also Tomlin v. Brown, 5 Vet. App. 355 (1993).  As such, the Veteran has withdrawn these appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration as to the issues specified herein.  Accordingly, the Board does not have jurisdiction to review the appeal for the issues of entitlement to service connection for absence of hair on his legs as a result of exposure to ionizing radiation; whether new and material evidence has been received to reopen a claim for service connection for a left wrist disorder; and whether new and material evidence has been received to reopen a claim for service connection for a left hand disorder, and the appeal, with regard to these claims, is dismissed.


ORDER

The appeal regarding the Veteran's claims for entitlement to service connection for absence of hair on his legs as a result of exposure to ionizing radiation; whether new and material evidence has been received to reopen a claim for service connection for a left wrist disorder; and whether new and material evidence has been received to reopen a claim for service connection for a left hand disorder, is dismissed.






REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal for the remaining above stated claims.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Initially, the Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability (including persistent or recurrent symptoms of disability), (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the issues of entitlement to service connection for hypertension and entitlement to service connection for a cerebrovascular accident (stroke), the Board notes that the Veteran has claimed that these disorders are either the result of radiation exposure while stationed in Germany or the result of chronic pain caused by his service-connected right great toe.  The Board notes initially that the Veteran does currently have a diagnosis of hypertension as noted, among other place, in a July 2009 VA treatment report.  The Board further notes a November 2006 MRI of the brain that noted that the Veteran exhibited evidence of an old lacunar infarct of the left caudate nucleus (stroke).  As such, with regard to both issues, the Board notes that the Veteran has a current disability.  

With regard to the Veteran's claim that both his hypertension and residuals of a stroke are the result of radiation exposure, the Board notes that service connection for a disability claimed to be attributable to exposure to ionizing radiation, during service can be demonstrated by various methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed Veteran.  A "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946; or the Veteran's presence at certain specified additional locations.  See 38 C.F.R. § 3.309(d)(3).  After reviewing the evidence of record, the Board finds that the Veteran is not shown to be a "radiation-exposed Veteran" as that term is defined in 38 C.F.R. § 3.309(d)(3).  In this regard the Board notes that there was no DD-1141 or record of exposure.  

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that certain listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed Veteran may be service connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases include the following:  all forms of leukemia except chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2).  A disease is also considered a radiogenic disease where competent scientific or medical evidence that the claimed condition is a radiogenic disease is received.  See 38 C.F.R. § 3.311(b)(4).  The Board notes that neither hypertension nor a cerebrovascular accident (stroke) are shown to be radiogenic diseases as defined in 38 C.F.R. § 3.311(b)(2).

The Veteran further claims, however, that his hypertension and residuals of a stroke could alternatively be related to his service-connected right great toe.  Specifically the Veteran contends that the pain caused by his service-connected injury caused his blood pressure to increase which in turn led to his stroke.  In this regard, the Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that the Veteran, as a lay person, can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is competent and credible to say that he experienced pain in relation to his service-connected disability that caused him distress.

In consideration of the Veteran's lay statements as well as the evidence that the Veteran currently has hypertension and evidence of residuals of a stroke and with recognition of the "low threshold" as announced in McLendon v. Nicholson, the Board finds that a remand for a VA examination to determine if the Veteran's hypertension and residuals of a stroke are related to his active duty service and/or caused or aggravated by his service-connected residuals of a fracture of a right great toe.

With regard to the Veteran's claim for disorders of the right and left lower extremities and a lumber spine disorder, the Board notes that a VA examination was provided for these issues in April 2008.  

The Board notes initially that a September 2005 private examination report noted that the Veteran had left knee pain that appeared to be related to his gait which was altered to compensate for his right foot pain.  An August 2008 treatment report from Moore Regional Hospital, as well as other private treatment reports, noted mild peripheral vessel damage in right both lower extremities, with the right being more severe.  A March 2009 VA treatment report noted pain and discomfort in both lower extremities.  The April 2008 VA examination report noted, with regard to the right lower extremity, that x-rays indicated an old injury to the right ankle.  The examination report failed to provide any diagnosis with regard to the left lower extremity.  The April 2008 VA examiner failed to provide an opinion with regard to whether the Veteran's old injury to the right ankle was related to his active duty service.  Additionally, it appears that only an orthopedic examination was provided, but private records indicate the Veteran's lower extremity pain could have another cause.  As such, the Board finds the April 2008 VA examination to be inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With regard to the issue of a lumbar spine disorder, initially, the Board notes that the Veteran was diagnosed with acute back strain in August 1970 while on active duty.  As noted above, the Veteran was afforded a VA examination with regard to this issue in April 2008.  The examination report noted that the Veteran was diagnosed with minimal degenerative joint disease and degenerative disc disease of the lumbosacral spine with residuals.  The examiner opined that the Veteran's current lumbar spine disorder was not related to the episode in service and not caused by or aggravated by his service-connected residuals of a fracture of the right great toe.  However, the examiner failed to provide any rationale for either opinion and as such the Board finds that the VA examination was inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Therefore in compliance with Barr, the issues of entitlement to service connection for a right lower extremity disorder, a left lower extremity disorder, and a lumbar spine disorder must be remanded to the RO for the purpose of affording the Veteran new VA examinations to include etiological opinions from a VA medical provider with a thorough rationale for any provided opinion.

Finally, the Board notes that the Veteran is service-connected for residuals of a fracture of the right great toe, currently evaluated as 10 percent disabling.  In a May 2008 rating decision, the RO relied on an April 2008 VA examination in assigning the Veteran's 10 percent evaluation.  However, at the February 2011 Travel Board hearing, the Veteran asserted that his condition continues to get worse and worse and has now led to additional problems.  In this regard, the Board notes that VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected residuals of a fracture of the right great toe.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As the current examination of record is over four years old, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his hypertension and cerebrovascular accident (stroke).  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should address whether or not the Veteran's currently diagnosed hypertension and residuals of a stroke are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to the Veteran's military service.

The examiner should also address whether the Veteran's hypertension and residuals of a stroke are proximately due to, or alternatively, aggravated by the Veteran's service-connected residuals of a fracture of the right great toe.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

2.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any right lower extremity disorder, left lower extremity disorder, and lumbar spine disorder.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should address whether or not any right lower extremity, left lower extremity, or lumbar spine disorders are more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to the Veteran's military service.

The examiner should also address whether any right lower extremity disorder, left lower extremity disorder, or lumbar spine disorder are proximately due to, or alternatively, aggravated by the Veteran's service-connected residuals of a fracture of the right great toe.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

3.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected residuals of a fracture of the right great toe.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include range of motion, should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

A complete rationale should be given for all opinions and conclusions expressed.

4.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


